Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because the nut 308 recessed within porous plate 304 described in paragraph 41 of the specification is not shown in FIG. 3 of the drawings. It is suggested that paragraph 41 be amended as suggested below to obviate this rejection.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

The terms “divider portion”, “porous plate portion”, and “support member portion” recited on lines 4-6 of claim 1 lack clear antecedent basis in the specification;
The limitation of “a support member portion, comprising an integrally formed base that is attached to a base-plate, the base extending substantially perpendicularly from both sides of the divider portion” recited on lines 6-8 of claim 1 lacks antecedent basis in the specification;
The limitation of “the flange that supports the porous plate and the base that extends substantially perpendicularly from both sides of the divider portion extend substantially the same distance away from the divider portion” recited in new claim 11 lacks antecedent basis in the specification.
It is suggested that paragraph 44 of the specification be amended as indicated below to obviate the above objections to the specification.

Claim 6 is objected to because of the following informalities:  on line 9 of claim 6, “across” should be changed to –to--. See FIGS. 8, 10, and 11. Appropriate correction is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The limitation of “a support member portion, comprising an integrally formed base that is attached to a base-plate, the base extending substantially perpendicularly from both sides of the divider portion” recited on lines 6-8 of claim 1 lacks basis in the original disclosure and is considered new matter;
The limitation of “the flange that supports the porous plate and the base that extends substantially perpendicularly from both sides of the divider portion extend substantially the same distance away from the divider portion” recited in new claim 11 lacks basis in the original disclosure and is considered new matter.
It is suggested that claim 1 be amended as suggested below to obviate the new matter rejection of claim 1.
It is suggested that claim 11 be canceled to obviate the new matter rejection of claim 11.

	The following amendments are suggested to place the application in condition for allowance. It is noted that claims 6-10 will be rejoined in the case that the amendments listed below are accepted.
--1.    (Proposed Amended) A one-piece cell divider for use in a filter underdrain for supporting a porous plate in turn supporting a filter media for filtering a fluid, the filter underdrain having a base-plate, the one-piece cell divider comprising:
an upper divider portion, wherein at least two of the upper divider portions form a cell when installed in the filter underdrain; 
for supporting the porous plate; 
a lower support member portiona pair of flanges for attachment to the base-plate, wherein the pair of flanges respectively extend substantially perpendicularly from both sides of a lower end of the lower support member portion.--.

	On line 9 of claim 6, change “across” to –to--.

	Cancel claim 11.

	Amend paragraph 41 of the specification as follows:
-- [0041] As shown in FIG. 3, partition 301 may be mounted atop a continuous section of porous plate 304, using mounting bolt hardware. In this situation, there may not be any need for caulking. Porous plate 304 may first be mounted to lower support 306 of the effluent port

Amend paragraph 44 of the specification as follows:
-- [0044] Figure 5 illustrates a one-piece cell divider 500 in accordance with some embodiments of the present invention. The one-piece cell divider 500 may be a single unit that replaces a lower support member and cell, partition (or cell divider) from earlier systems. The one-piece ceil divider 500 may therefore comprise an upper divider portion 510 that acts as a ceil divider (or partition), and a lower support member portion 520 that includes a porous plate support portion in the form of a flange that supports the porous plate. Porous plate may sit on surface 530 defined by the flange, and may be affixed thereto. In accordance with some divider portion 510 may comprise one or more holes 511 configured to receive tie-rods or other devices to tor additional support. The lower support member portion 520 may further comprise one or more holes 521, and may also comprise a bottom surface defined a pair of flanges 550 respectively extending substantially perpendicularly from both sides of a lower end of the support member portion, which in turn may comprise one or more holes 551 for attachment of the bottom surface a base-plate. Such one-piece cell, divider 500 may be used in addition to the more traditional multiple piece lower support members and cell partitions. Note that the one-piece cell, divider 500 may also comprise an integral anchoring device formed into the cell divider, rather than requiring a separate bolt-on angle.--.

Adie (US 4,133,766) is considered the closest prior art with respect to proposed amended claim 1, however, the reference fails to teach or suggest a pair of flanges extending substantially perpendicularly from both sides of a lower end of the divider portion for attachment to the base-plate as recited in proposed amended claim 1.

Withdrawn Objections and Rejections
The objections to the drawings have been withdrawn in view of the replacement drawings filed on 2/21/2021 of which have been approved by the examiner.
The objection to the disclosure has been withdrawn in view of the amendments to paragraphs 41 and 48 of the specification filed on 2/21/2021.
The objection to the drawings under 37 CFR 1.83(a) have been withdrawn in view of the replacement drawings filed on 2/21/2021.
The rejections under 35 U.S.C. 112(b) have been withdrawn in view of applicant’s amendments of claims 1, 3, and 5 filed on 2/21/2021.


Applicant's arguments filed 2/21/2021 have been fully considered but they are not persuasive.
Applicant’s remark that Adie does not disclose a support member portion having an integrally formed base that is attached to a base-plate and that extends substantially perpendicularly from both sides of the divider portion is noted, however, the addition such a limitation to claim 1 does not place the application in condition for allowance since the concept of an integrally formed base attached to a base-plate and extending from both sides of the divider portion, which is disclosed in paragraph 44 of the specification as being the upper portion 510 of the divider 500 shown in FIG. 5, lacks basis in the original specification and is considered new matter. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773